Citation Nr: 0902513	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, Y.H., and D.F.H.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to August 
1971, with service in the Republic of Vietnam from September 
1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision (mailed in June 
2005) of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for a low back disability.  

In November 2007, the veteran, his daughter, Y.H., and his 
son, D.F.H., testified before the undersigned Veterans Law 
Judge at a videoconference hearing from a VA facility in El 
Paso, Texas.  A transcript of the hearing is associated with 
the claims file.  

This claim was previously before the Board in March 2008, at 
which time the Board remanded the matter in order for 
additional development to be conducted.  All requested 
development has been conducted, and the claim is now before 
the Board for consideration.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current low back disability which is due to any incident or 
event in active military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2003 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from July 2001 to 
October 2005, as well as medical records from the Social 
Security Administration (SSA) and Beaumont Army Medical 
Center.  In this regard, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran was also afforded a VA examination in April 2008, and 
he was given an opportunity to set forth his contentions 
before the undersigned at the videoconference hearing in 
November 2007.  It is therefore the Board's conclusion that 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  Review of the 
evidence reveals the veteran does not have any of the chronic 
diseases for which presumptive service connection is 
available.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
for a low back disability because he initially injured his 
back during military service.  Specifically, the veteran has 
asserted that, while performing his duties as an Army 
security communications technician, he was occasionally 
required to jump from helicopters.  The veteran testified 
that helicopters transported him to and from the various 
units to which he was temporarily assigned to set up ground 
communications and security units.  He testified that, 
although there was no actual injury to his back during 
service, he parachuted from helicopters about three or four 
times, and his low back problems worsened after the initial 
jump.  

The veteran's service treatment records (STRs) do not contain 
any complaints, treatment, or findings related to a low back 
disability.  In fact, the veteran's spine was normal at his 
entrance and pre-separation examinations in September 1968 
and March 1971, respectively, and he did not lodge any 
pertinent complaint at either examination.  In addition, an 
August 1971 statement reflects the veteran reported there had 
been no change in his medical condition since the previous 
examination, and he was released from active duty that same 
month.  

While the STRs are negative for any reference to, or 
documentation of, a low back disability, they do contain a 
note which reflects that the veteran was determined to be 
"OK for parachute jumping" in March 1971.  The Board finds 
that this notation corroborates the veteran's report of 
parachute jumping in service.  There remains, however, the 
question as to whether the veteran's occasional parachute 
jumps resulted in a low back injury during service which is 
medically connected to the back disability for which service 
connection is now claimed.  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against a finding that the 
veteran suffered a low back injury during service which led 
to his currently claimed disability.  As noted, the STRs are 
negative for any complaints or treatment for a low back 
disability during service, and the veteran's spine was normal 
at his pre-separation examination in March 1971.  The absence 
of medical treatment during service does not render the 
veteran's report of suffering a low back injury incredible on 
its face, but it does tend to rebut any assertion that an in-
service back injury was other than acute and transitory, 
without leaving chronic residuals to the present time.  
Moreover, the Board notes the veteran has provided 
inconsistent statements regarding the circumstances 
surrounding the alleged in-service low back injury.  

As noted, the veteran testified at the November 2007 
videoconference hearing that he injured his back while 
jumping from helicopters which transported him in the 
performance of his duties in Vietnam.  He said he did not 
suffer an actual injury in service, but the wear and tear 
from jumping caused his current low back disability.  He also 
testified that he did not receive any treatment for his back 
during service, including medication, and just continued 
performing his duties.  However, at the April 2008 VA 
examination, the veteran reported that he began having 
problems with his back after jumping off a helicopter at Fort 
Huachuca, Arizona.  He reported that he landed the wrong way 
and twisted his back.  He also reported that he was seen by 
military physicians and given a back brace.  

It is not a pleasant task for the Board to discount the 
credibility of a veteran's statements.  However, the evidence 
of record does not support a finding that the veteran 
sustained a chronic back injury in service.  There is no 
indication in the STRs that the veteran received any form of 
treatment for a back disability during service, and the 
veteran has provided inconsistent statements regarding the 
location where the alleged low back injury occurred and 
whether he received treatment thereafter.  Of course, errors 
of memory can occur after decades have elapsed, and the Board 
notes the evidence shows the veteran suffers from alcohol-
induced amnestic disorder.  We must assess the evidence in 
light of the other evidence of record and assess the 
credibility and probative value of such evidence before 
making a decision on the claim.  See Washington v. Nicholson, 
19 Vet. App. 362, 369 (2005).  

Indeed, we must weigh all the evidence that supports or 
opposes the veteran's assertions, and the only evidence that 
supports the veteran's statement that he suffered a back 
injury in service is his own testimony, which has been 
inconsistent.  Therefore, given the lack of corroborating 
medical evidence showing a back disability in, or at 
separation from, service and the veteran's inconsistent 
statements regarding the alleged in-service back injury, the 
veteran's credibility is lessened as to his report that he 
sustained a back injury in service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  In making this determination, the Board 
must note we are not questioning whether the veteran 
participated in occasional parachute jumps in service.  
Instead, we find the preponderance of the evidence is against 
a finding that the parachute jumps resulted in a back injury 
leading to chronic back disability.  

The veteran testified that his back was hurting at his pre-
separation examination but that he did not say anything 
because he just was anxious to get out of service.  He also 
testified that he has had back trouble since he was separated 
from service.  However, there is no medical evidence of a low 
back problem after service until August 2003.  At that time, 
the veteran presented for treatment complaining of multiple 
chronic problems that had persisted for years, including a 
backache.  See August 2003 VA outpatient treatment record.  
No diagnosis was rendered at that time; however, subsequent 
medical records show the veteran was eventually diagnosed 
with severe osteoporosis with a status post old compression 
fracture.  See VA outpatient treatment records dated March, 
June, and October 2005.  The veteran has also been diagnosed 
with herniated discs in his spine.  See undated treatment 
record from William Beaumont Army Medical Center; see also 
February 2007 hearing transcript.  

The gap of many years in the record between the veteran's 
separation from service and the first medical indication of 
low back trouble militates against a finding that his 
described in-service back pain caused a chronic disorder, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board, thus, finds that the in-
service back pain, for which he did not seek treatment, was 
acute and transitory and did not result in a chronic 
disability.  

While the veteran's report of continued symptoms after 
service has been noted, the Board notes the evidence shows 
that he began working as a firefighter in 1971 and continued 
such work until 1995.  In this context, the April 2008 VA 
examination report reflects that he reported suffering a back 
injury during post-service employment in 1974, while carrying 
a patient in a gurney.  The veteran reported that he wore a 
back brace as a firefighter but he was not evaluated after 
the 1974 injury.  In fact, the veteran testified that, while 
he had annual examinations as a firefighter, the examinations 
did not include evaluation of his back, and any medical 
records from his employer would not reveal anything involving 
his back.  Thus, the veteran's post-service employment 
records are not associated with the claims file and, basd 
upon the veteran's sworn testimony, they would not contain 
any pertinent evidence in favor of his claim.  

Nevertheless, the information available regarding the 
veteran's post-service employment, namely the nature of his 
work and the occurrence of a low back disability therein, 
raises the question of whether the veteran's continued 
symptoms of low back pain are due to his post-service 
employment as a firefighter or the alleged in-service back 
injury, the occurrence of which is not supported by the 
preponderance of the evidence.  Indeed, the "old" 
compression fracture shown in March 2005 could be due to the 
veteran's military service or his reported post-service back 
injury.  Regardless, all reasonable doubt is resolved in 
favor of the veteran and, thus, the Board finds continuity of 
symptomatology is demonstrated by the veteran's statements, 
at least from the post-service back injury.  However, even 
with continuity of symptomatology shown, medical evidence of 
a nexus between the veteran's current low back disability and 
military service is needed in order to establish service 
connection.  See Hickson, supra.  

The veteran was afforded a VA examination in April 2008 in 
order to determine whether his current low back disability is 
related to military service.  The April 2008 examiner 
reviewed the claims file and noted the veteran's report of 
low back injury during and after service.  Examination of the 
veteran's spine resulted in a diagnosis of low back strain 
with history of compression fracture T12-L1.  After examining 
the veteran and reviewing his claims file, the April 2008 
examiner opined that it is less likely than not that the 
veteran's current low back disability is related to military 
service.  In making this determination, the examiner noted 
the lack of documentation or evaluation of back injury during 
service.  He also noted the veteran's post-service employment 
as a firefighter for 23 years, to which, he opined, the 
veteran's low back disability is more likely related.  

The veteran's representative has argued that the April 2008 
VA opinion lacks the scientific basis needed to buttress the 
conclusion proffered.  However, the Board considers the April 
2008 VA opinion the most competent and probative evidence of 
record regarding the likely relationship between the 
veteran's low back disability and military service.  As 
noted, the April 2008 VA opinion is based upon a review of 
the claims file, examination of the veteran, and the 
examiner's professional medical expertise.  The VA examiner 
also provided a complete rationale in support of his 
conclusion, including the lack of in-service documentation of 
a low back injury and the nature and duration of the 
veteran's post-service employment as a firefighter.  In sum, 
the Board finds the April 2008 VA examiner was informed of 
all relevant facts in this case before rendering his medical 
opinion and provided a factually accurate, fully articulated, 
sound reasoning for his conclusion, which bolsters the 
competency and probative value of the April 2008 opinion.  
See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. 
Dec. 1, 2008).  The Board also notes there is no opposing 
medical opinion of record which attributes the veteran's low 
back disability to his military service.  

The veteran was asked to submit evidence in support of his 
claim.  To date, there is no competent medical evidence of 
record which attributes his current low back disability to 
military service.  The only evidence of record which suggests 
a relationship between the veteran's low back disability and 
military service consists of his own statements.  The Board 
does not doubt the veteran sincerely believes his back 
disability is related to service; however, the determination 
as to causation and nexus in this case requires a 
sophisticated, professional medical opinion, and there is no 
indication the veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

The Board appreciates the testimony of the veteran and his 
son and daughter at the hearing before the undersigned, and 
views with high regard his dedicated service in Vietnam.  
However, the Board finds that the veteran's report of an in-
service back injury which caused a back disability is not 
credible and there is no objective evidence of a chronic low 
back disability during service.  In addition, there is 
evidence of a post-service back injury and, although there is 
evidence of continuity of symptomatology from that injury, 
there is no competent medical evidence of record which 
attributes the veteran's low back disability to his military 
service.

Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a low back disability, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


